DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claim(s) 1-3, 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798).

3. Fujita’798 discloses an olefin block polymer comprising blocks of C2-30 alpha-olefins and a cyclic-olefin block, preferably a block copolymer comprising ethylene and 2,5.1 7,10) 3-dodecene units (Derwent Abstract, p.2, lines 1-15; p. 5, lines 1-16 of the translation),
wherein block 1 comprises cyclic olefin concentration of more than 0 to less than 50%mol, preferably 5-20%mol, and the cyclic olefin concentration in block 2 of more than 10 to less than 60%mol, preferably 40-50%mol (Derwent Abstract; p. 5, lines 5-14), and having MWD of more than 1 to 1.8 (Derwent Abstract, as to instant claims 1, 10).
Given the cycloolefin in block 1 is present in amount of 5-20%mol, and the cycloolefin in block 2 is present in amount of 40-50%mol, therefore, the cycloolefin in block 2 appears to be present in higher amount that in block 1, and the ethylene appears to be present in block 1 in higher amount than in block 2 (as to instant claims 3, 12).
It is noted that block 1 of Fujita’798 appears to correspond to “second segment” of instant claims and block 2 of Fujita’798 appears to correspond to “first segment” of instant claims.

4.  The block copolymer is produced by polymerization in the presence of the catalyst having the formula (IV-j) shown below:


    PNG
    media_image1.png
    145
    307
    media_image1.png
    Greyscale




5. It is noted that the copolymer exemplified in instant invention is an copolymer of ethylene with tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, polymerized in the presence of a catalyst corresponding to the general formula (IV-j) shown above and the general formula for used catalyst (formula (I) of instant specification) is the same as the general formula (IV-j) above  (see [0047], [0177]-[0180] of instant specification).

6. The examples provided in Fujita’798 are based on a block copolymer of ethylene and norbornene, and the examples show the presence of two glass transition temperatures: at 20ºC and 123ºC (p. 26, Example 3 of the translation).

7. Though Fujita’798 does not explicitly recite and exemplify other copolymers, such as a copolymer of ethylene and tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, having two glass transition temperatures at lower than 50ºC, or lower than 30ºC and equal or higher than 125ºC, since the block copolymer cited as preferable in Fujita’798 is essentially the same as that claimed and exemplified in instant invention, i.e. a copolymer of ethylene and tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, is having MWD in the range of 1-1.6, is produced by polymerization in the presence of substantially the same catalyst system as that disclosed in instant invention, and the block cycloolefin copolymer that is exemplified by Fujita’798 (i.e. ethylene-norbornene copolymer) is having two glass transition temperatures at 20ºC and at 123ºC and MWD of 1.32, therefore, the block 2,5.1 7,10) 3-dodecene of Fujita’798 will inherently comprise, or alternatively would be reasonably expected to comprise the same properties as that disclosed and claimed in instant invention, including MWD and the presence of two glass transition temperatures, or alternatively having the properties in the ranges overlapping with those as claimed in instant invention as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the copolymer and the composition of Fujita’798, since the copolymer and the composition of Fujita’798  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Fujita’798 is having two glass transition temperatures at 20ºC and at 123ºC (Example 3). Though the higher glass transition temperature of 123ºC of Fujita’798 is not overlapping with the glass transition temperature of 125ºC of instant invention, it is Examiner’s position that the value of 123ºC is very close to the value of 125ºC. It is the Examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claim(s) 1-5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798).

10. Fujita’798 discloses an olefin block polymer comprising blocks of C2-30 alpha-olefins and of a cyclic-olefin, preferably a block copolymer comprising ethylene and 2,5.1 7,10) 3-dodecene units (Derwent Abstract, p.2, lines 1-15; p. 5, lines 1-16 of the translation),
wherein block 1 comprises cyclic olefin concentration of more than 0 to less than 50%mol, preferably 5-20%mol, and the cyclic olefin in block 2 of more than 10 to less than 60%mol, preferably 40-50%mol (Derwent Abstract; p. 5, lines 5-14), having MWD of more than 1 to 1.8 (Derwent Abstract, as to instant claims 1 and 10).
Given the cycloolefin in block 1 is present in amount of 5-20%mol, and the cycloolefin in block 2 is present in amount of 40-50%mol, therefore, the cycloolefin in block 2 appears to be present in higher amount that in block 1, and the ethylene appears to be present in block 1 in higher amount than in block 2 (as to instant claims 3, 12).
It is noted that block 1 of Fujita’798 appears to correspond to “second segment” of instant claims and block 2 of Fujita’798 appears to correspond to “first segment” of instant claims.

11.  The block copolymer is produced by polymerization in the presence of the catalyst having the formula (IV-j) shown below:


    PNG
    media_image1.png
    145
    307
    media_image1.png
    Greyscale




12 It is noted that the copolymer exemplified in instant invention is an copolymer of ethylene with tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, polymerized in the presence of a catalyst corresponding to the general formula (IV-j) shown above and the general formula for used catalyst (formula (I) of instant specification) is the same as the general formula (IV-j) above  (see [0047], [0177]-[0180] of instant specification).

13. The examples provided in Fujita’798 are based on a block copolymer of ethylene and norbornene, and the examples show the presence of two glass transition temperatures: at 20ºC and 123ºC (p. 26, Example 3 of the translation).

14. Though Fujita’798 does not explicitly recite and exemplify other block copolymers, such as a copolymer of ethylene and tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, having two glass transition temperatures at lower than 50ºC, or lower than 30ºC and equal or higher than 125ºC, since the block copolymer cited as preferable in Fujita’798 is essentially the same as that claimed and exemplified in instant invention, i.e. a copolymer of ethylene and tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, is having MWD in the range of 1-1.6, is produced by polymerization in the presence of substantially the same catalyst system as that disclosed in instant invention, and the block cycloolefin copolymer that is exemplified by Fujita’798 (i.e. ethylene-norbornene copolymer) is having two glass transition temperatures at 20ºC and at 123ºC and MWD of 1.32, 2,5.1 7,10) 3-dodecene of Fujita’798 would be reasonably expected to comprise the same properties as that disclosed and claimed in instant invention, including the presence of two glass transition temperatures of less than 30ºC and 125ºC or more and MWD in the range of 1-1.6, or having the properties in the ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15. Further, the specifically exemplified ethylene-norbornene copolymer of Fujita’798 is having two glass transition temperatures at 20ºC and at 123ºC (Example 3). Though the higher glass transition temperature of 123ºC of Fujita’798 is not overlapping with the glass transition temperature of 125ºC of instant invention, it is Examiner’s position that the value of 123ºC is very close to the value of 125ºC. It is the Examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Fujita’798, it is noted that:
i) in the Synthesis of Prepolymer step,  the ethylene-norbornene copolymer containing 20%mol of norbornene was obtained using 0.5g of norbornene, and thereby such polymer is having 20%mol of norbornene and 80%mol of ethylene;
ii) in Example 3, the same steps as used for Synthesis of Prepolymer were repeated, i.e. using 0.5 g of norbornene, followed by addition of as much as 10 g of norbornene.
Thus, in the first step of Example 3, a lower norbornene content-block appears to be produced having 20%mol of norbornene, 80%mol of ethylene and Tg of 20ºC.
In the second step of Example 3, a higher norbornene content- block was obtained by addition of 10g of norbornene.
Assuming the higher norbornene content- block comprises 50%mol of norbornene (as cited on page 5, lines 10-12 of the translation), the lower norbornene content- block comprises 20%mol of norbornene and the overall block copolymer of Example 3 is having 31%mol of norbornene (Example 3), therefore, the lower norbornene content-block and the higher norbornene content- block in the specific Example 3 appear to be used in a mass ratio of about 60:40 (as to instant claims 4, 13).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the relative amount of the lower cycloolefin content-block and the higher cyclolefin content- block, so to produce the final polymer and composition having a desired combination of properties such as glass transition temperatures, and thereby level of brittleness, depending on the desired end-used of the copolymer and the compositions comprising said copolymer, as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

17.  As to instant claims 5, 14, though Fujita’798 does not explicitly recite intrinsic viscosity of the polymer,
a) the Mw of the block copolymer of Fujita’798 is 5,000-1,000,000 (p. 5, lines 27-30 of the translation);
b) Mw of the copolymer A) of instant invention is 10,000-500,000; intrinsic viscosity of 0.05-10 dl/g ([0022], [0045] of instant specification); exemplified copolymer is having intrinsic viscosity of 1.68 dl/g at Mw of 359,000 (Example 2);
c) both Mw and intrinsic viscosity are characteristics of molecular weight of the polymer, 
d) the values for Mw of the copolymer of Fujita’798 and that as claimed in instant invention are overlapping,
therefore, the block copolymer of Fujita’798 would be reasonably expected to have intrinsic viscosity in the range of 0.05-10 dl/g as well, especially since the claimed range for intrinsic viscosity is very broad. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18.  Claim(s) 1-5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798) in view of Fujita et al (JP 2004-107486, based on machine English translation) (Fujita’486).

19.  The discussion with respect to Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798), set forth in paragraphs 9-17 above, is incorporated here by reference.

20. Though Fujita’798 does not explicitly recite the glass transition temperature of the ethylene- tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene (TD)  copolymer, the copolymer being used in compositions for making optical material, 
Fujita’486 discloses a copolymer of ethylene with tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, having Mw of 1,000-5,000,000; MWD of 1.1 to 4 (Derwent Abstract), preferably 1-1.6 (p. 5, lines 19-22 of the translation); molar ratio of ethylene/cycloolefin of 50/50 to 90/10 (p. 5, lines 37-39 of the translation), such as content of the TD unit of 44%mol and Tg of 165ºC (p. 27, lines 20-25 of the translation). The ethylene-tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene copolymer has excellent light transmittance and optical characteristics (Derwent Abstract).

Fujita’486 that the ethylene- tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene (TD)  copolymer is having Tg of as high as 165ºC, it would have been obvious and reasonable for a one of ordinary skill in the art to expect the block copolymer of ethylene- tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene of Fujita’798 having the higher glass transition temperature of about 165ºC as well, and 125ºC or higher as claimed in instant invention. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

22. Further, since both Fujita’486 and Fujita’798 are related to ethylene- tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene (TD)  copolymers having MWD of 1-1.6, and thus belong to the same field of endeavor, wherein Fujita’486 teaches said copolymers having Tg of as high as 165ºC, and having excellent light transmittance and optical properties (Derwent Abstract), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Fujita’486 and Fujita’798 and to prepare, or obvious to try to prepare the ethylene- tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene (TD) copolymer of Fujita’798 according to the teachings of Fujita’486, so to produce the final block copolymer having excellent light transmittance and optical properties and to use such copolymers in compositions for making optical materials, as taught by Fujita’486 as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

23. Since the block copolymer of Fujita’798 in view of Fujita’486 is substantially the same as that claimed in instant invention, i.e. comprises the same ethylene and TD units, therefore, the copolymer of Fujita’798 in view of Fujita’486 would be reasonably expected to have the same properties, including Tg, MWD, intrinsic viscosity, as that claimed in instant invention, or the properties having ranges overlapping with those as In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

24.  Claim(s) 1-6, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798) in view of Hammond et al (US 6,951,898), as evidenced by Moriya et al (US 4,918,133).

25.  The discussion with respect to Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798), set forth in paragraphs 9-17 above, is incorporated here by reference.

26. Though Fujita’798 does not explicitly recite the ethylene-cycloolefin copolymer being used in combination with a resin (B) being a copolymer of ethylene with a cycloolefin of formulas [B-1], [B-2], [B-3] or [B-4] as claimed in instant invention and  having softening point of 120-200ºC.

27. However, Hammond et al discloses a cycloolefin copolymer resin composition comprising:

b) up to 10%wt of a second cycloolefin copolymer having a glass transition temperature of at least 50ºC to 185ºC (Abstract, col. 5, lines 7-10),
the copolymers derived from ethylene and the units of formula (III) below (col. 3, lines 60-65; col. 4, lines 35-40) and
wherein the composition is having high clarity and low yellowing (Abstract, Table 2).


    PNG
    media_image3.png
    121
    284
    media_image3.png
    Greyscale

Formula (III),
Wherein R1 and R2 are hydrogen (col. 4, lines 30-32).
It is noted that the cycloolefin of Formula (III) corresponds to the tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene (TD).

28. Hammond et al further teaches that to reduce hazing and maximize compatibility, it is desirable that the first and the second cycloolefin copolymers be derived from cycloolefin starting materials that are substantially the same chemically and having similar distribution of polyethylene and polycycloolefin blocks (col. 5, lines 29-39).
Thus, based on the teachings of Hammond et al, it would have been obvious to a one of ordinary skill in the art to choose and use the ethylene-tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene copolymers (ethylene-TD copolymers) as the resin a) and the resin b) in the Hammond et al to reduce haze and maximize compatibility as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

29. Further, as evidenced by Moriya et al, copolymers of ethylene with tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene having glass transition temperature of 50-230ºC, or 70-210ºC, are also having softening temperature of 90-250ºC, or 100-200ºC (col. 14, lines 39-45). Thus, based on the evidence provided by Moriya et al, the ethylene-cycloolefin copolymer b) of Hammond et al having a glass transition temperature of 50-185ºC would be reasonably expected to have a softening temperature of 90-250ºC or 100-200ºC as well (as to instant claim 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

30. Since Fujita’798 and Hammond et al are related to compositions based on ethylene-cycloolefin copolymers, including ethylene-TD copolymers, having glass transition temperatures of higher than 100ºC, and thereby belong to the same field of Hammond et al  further discloses said ethylene-TD copolymer being used in combination with a second ethylene-cycloolefin copolymer derived from cycloolefin starting materials that are substantially the same chemically and having similar distribution of polyethylene and polycyclolefin blocks as the first copolymer, i.e. including ethylene-TD copolymer, having a glass transition temperature lower than that of the first copolymer and being in the range of 50-185ºC, wherein such combination of two ethylene-cycloolefin copolymers, i.e. ethylene-TD copolymers, provides compositions with clarity, reduced yellowing and reduced haze, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Fujita’798 and Hammond et al, and to use, or obvious to try to use the second ethylene-TD copolymer having Tg in the range of 50-185ºC and softening point of 100-200ºC (component b) of Hammond et al) along with the block ethylene-TD copolymer of  Fujita’798 to form a composition comprising two ethylene-TD copolymers, and having high clarity, reduced haze and reduced yellowing as well, and since it would have been obvious to choose the material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

31.  Claim(s) 1-6, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798) in view of Fujita et al (JP 2004-107486, based on machine English translation) (Fujita’486) and Hammond et al (US 6,951,898), as evidenced by Moriya et al (US 4,918,133).

32.  The discussion with respect to Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798) in view of Fujita et al (JP 2004-107486, based on Fujita’486), set forth in paragraphs 18-23 above, is incorporated here by reference.

33. Though Fujita’798 in view of Fujita’486 do not explicitly recite the ethylene-cycloolefin copolymer being used in combination with a resin (B) being a copolymer with a cycloolefin of formulas [B-1], [B-2], [B-3] or [B-4] as claimed in instant invention and  having softening point of 120-200ºC.

34. However, Hammond et al discloses a cycloolefin copolymer resin composition comprising:
a) a first cycloolefin copolymer having glass transition temperature of 100-220ºC and intrinsic viscosity of 5-1000 ml/g (0.05-10 dl/g, as to instant claims 5, 14) and
b) up to 10%wt of a second cycloolefin copolymer having a glass transition temperature of at least 50ºC to 185ºC (Abstract, col. 5, lines 7-10),
the copolymers derived from ethylene and the units of formula (III) below (col. 3, lines 60-65; col. 4, lines 35-40) and
wherein the composition is having high clarity and low yellowing (Abstract, Table 2).


    PNG
    media_image3.png
    121
    284
    media_image3.png
    Greyscale

Formula (III),
Wherein R1 and R2 are hydrogen (col. 4, lines 30-32).
2,5.1 7,10) 3-dodecene (TD).

35. Hammond et al further teaches that to reduce hazing and maximize compatibility, it is desirable that the first and the second cycloolefin copolymers be derived from cycloolefin starting materials that are substantially the same chemically and having similar distribution of polyethylene and polycycloolefin blocks (col. 5, lines 29-39).
Thus, based on the teachings of Hammond et al, it would have been obvious to a one of ordinary skill in the art to choose and use the ethylene-tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene copolymers (ethylene-TD copolymers) as the resin a) and the resin b) in the composition of Hammond et al to reduce haze and maximize compatibility as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

36. Further, as evidenced by Moriya et al, copolymers of ethylene with tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene having glass transition temperature of 50-230ºC, or 70-210ºC, are also having softening temperature of 90-250ºC, or 100-200ºC (col. 14, lines 39-45). Thus, based on the evidence provided by Moriya et al, the ethylene-cycloolefin copolymer b) of Hammond et al having a glass transition temperature of 50-185ºC would be reasonably expected to have a softening temperature of 90-250ºC or 100-200ºC as well (as to instant claim 6). Where the claimed and prior art products are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

37. Since Fujita’798 in view of Fujita’486 and Hammond et al are related to compositions based on ethylene-cycloolefin copolymers, including ethylene-TD copolymers, having glass transition temperatures of higher than 100ºC, and excellent optical properties, and thereby belong to the same field of endeavor, wherein Hammond et al  further discloses said ethylene-TD copolymer being used in combination with a second ethylene-cycloolefin copolymer derived from cycloolefin starting materials that are substantially the same chemically and having similar distribution of polyethylene and polycyclolefin blocks as the first copolymer, i.e. including ethylene-TD copolymer, having a glass transition temperature lower than that of the first copolymer and being in the range of 50-185ºC, wherein such combination of two ethylene-cycloolefin copolymers, i.e. ethylene-TD copolymers, provides compositions with clarity, reduced yellowing and reduced haze, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Fujita’798 in view of Fujita’486 and Hammond et al, and to use, or obvious to try to use the second ethylene-TD copolymer having Tg in the range of 50-185ºC and softening point of 100-200ºC (component b) of Hammond et al) along with the block ethylene-TD Fujita’798 in view of Fujita’486 to form a composition comprising two ethylene-TD copolymers, and having high clarity, reduced haze and reduced yellowing as well, and since it would have been obvious to choose the material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some 
	

38. Claim(s) 1, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798) in view of Fujita et al (JP 2004-107486, based on machine English translation) (Fujita’486) and Hirose et al (JP 2000-246838).

39.  The discussion with respect to Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798) in view of Fujita et al (JP 2004-107486, based on machine English translation) (Fujita’486), set forth in paragraphs 18-23 above, is incorporated here by reference.

40. Though Fujita’798 in view of Fujita’486 recite the composition having excellent transmittance and optical properties (Derwent Abstract of Fujita’486), Fujita’798 in view of Fujita’486 do not explicitly recite said composition being used for making medical containers.

41.  However, Hirose et al discloses a container used in medical and food applications requiring heat sterilization and comprising ethylene- tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene copolymer (Derwent Abstract).

2,5.1 7,10) 3-dodecene copolymer-based compositions are taught in the art to be used for making medical and food containers, as shown by Hirose et al, therefore, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the ethylene- tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene copolymer-based composition of Fujita’798 in view of Fujita’486 for making medical and drug storage containers as well, especially since the composition of Fujita’798 in view of Fujita’486 has high light transmittance, and thereby the containers made from said composition would allow the container contents to be visible, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0178575 and US 2010/0081768 are related to ethylene-cycloolefin copolymer compositions, including ethylene-TD copolymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764